DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 previously were withdrawn.  Claim 11 was added.  Accordingly, claims 10 and 11 are under current examination.  
As to claim interpretation, it is noted that Claim 10 recites “Chemical Formula 2” without any remaining reference to a compound or formula 1.  This recitation is included in the subject matter indicated allowable since Applicant is allowed to be his own lexicographer.  Additionally, the term “effective” is considered to be defined in the specification as filed.
It is noted that upon a finding of allowable subject matter in claims 10 and 11, claims 1-9 were considered for rejoinder but are not eligible since they do not require all limitations of an allowable claim.  Accordingly, having been drawn to nonelected subject matter withdrawn without traverse, claims 1-9 are canceled by examiner’s amendment as outlined below.

Withdrawn Rejections and Response to Submission dated 2/28/2022
Applicant’s arguments filed 2/28/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The updated drawings filed 2/28/2022 have been entered.
The rejection of claim 10 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments to the claims. Applicant’s argument to this effect is persuasive.
The rejection of claim 10 on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No.11161822 is withdrawn in view of Applicant’s terminal disclaimer filed 2/28/2022, now approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9 are canceled.
In claim 10, DELETE the “.” immediately after “skin” in line 2 and ADD a “.” at the end of the claim following the last word recitation “alkyl” in the last line of the claim so that the claim is in the form of a sentence.

Drawings
	The amendments to the drawings as filed 2/28/2022 have been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach a particular method as claimed encompassing  applying a compound as specified in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10 and 11 (renumbered 1 and 2) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617